Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on August 23, 2021 has addressed the objection to the specification set forth in the previous office action.  The applicant has not made any amendments or arguments regarding the claim interpretations being made for “arithmetic operation means” (recited in Claims 3 & 6) & “storage means” (recited in Claim 5).  So the interpretations made for these terms (as outlined in the previous office action) will be maintained.  Claims 1-2 have been cancelled.  Claims 3-5 and new Claim 6 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 3 has been amended to recite in Lines 11-13 how “information regarding liquid droplet diameter” is used to control the rotating state of the impeller.  This fails to comply with the written description requirement because the applicant’s original disclosure is silent regarding specifically HOW information regarding the droplet diameter is being used to control the rotating state of the impeller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to recite in Lines 11-13 how “information regarding liquid droplet diameter” is used to control the rotating state of the impeller.  This renders the claim indefinite because the applicant’s original disclosure is silent regarding specifically HOW information regarding the droplet diameter is being used to control the rotating state of the impeller.  Therefore, the examiner is not able to clearly ascertain the scope of the subject matter that is being claimed.
To expedite prosecution, the examiner will give this limitation the broadest reasonable interpretation in that the claim simply requires that any information regarding the liquid droplet diameter (whether it is direct information or indirect information, as long as it relates in some say to the liquid droplet diameter) is used in some way to control/change the rotating state of the impeller.
Claim 4 - Lines 5-6 recites “a rotating state of the impeller”, however this renders the claim indefinite because “a rotating state of the impeller” was already recited in Claim 3 - Line 9.  This renders the claim indefinite because it is not clear whether or not Claim 4 is meant to be referring to the same “rotating state of the impeller” that was previously recited in Claim 3.
To expedite prosecution, Claim 4 - Lines 5-6 will be examined as intending to recite “the rotating state of the impeller”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US 2016/0178464 A1) (Burns hereinafter) in further view of Kubes (US 2015/0292399 A1) (Kubes hereinafter), Uehara (US 4,658,890 A) (Uehara hereinafter), Pinguet et al (US 2010/0145634 A1) (Pinguet hereinafter) & Molla et al (US 2017/0227479 A1) (Molla hereinafter).
Regarding Claim 3, Burns discloses:  A compressor (218) comprising: 
a rotation shaft (Paragraph 57; This paragraph describes how a HP shaft (217) couples to the HP compressor (218)); 
a motor configured to drive the rotation shaft (Paragraph 6 & 37; Paragraph 37 describes how the compressor rotor system includes an accessory gearbox drive shaft.  Paragraph 6 describes how the conventional accessory gearbox can be replaced by “more electric” system that have embedded electrical motors mounted directly on the engine mainline shaft.); 
arithmetic operation means for controlling the rotation of the shaft (Paragraphs 53, 54 & 74; Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system can cause a number of different actions to occur, including “cause the gas turbine engine electronics (130) to automatically adjust an operating parameter of the system.  Paragraph 74 identifies how the system is able to detect a water slug hitting one of the rotor blades); and 
an impeller attached to the rotation shaft (Paragraph 3; This describes how the compressors include alternating stages of rotating blades, where each set of rotating blades in each stage would form an impeller), 
wherein at least information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby 
Burns is silent regarding:  an inverter configured to supply electric power to the motor; 
a sensor disposed on an upstream side of the impeller, and 
wherein at least information regarding a flowing speed of a liquid from the sensor is used to control a rotating state of the impeller such that adhesion of liquid droplets to blades of the impeller is suppressed and
information regarding liquid droplet diameters is used with at least the information regarding the flowing speed of the liquid from the sensor to control the rotating state of the impeller such that adhesion of the liquid droplets to the blades of the impeller is suppressed.  
However, Kubes does teach a compressor (120) & a turbine (130) assembly (see Figure 1), where an inverter (140) is configured to supply electric power to the motor (125) that drives the compressor (Figure 1).  
Having the compressor & turbine driven by an electric motor controlled by inverters would provide the benefit of broadening the operational capacity of the engine & allow the compressor to vary its rotational velocity in such a way that a mechanically driven compressor cannot (see Paragraph 32).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor/turbine assembly of Burns (who describes in Paragraphs 6 & 37 how their compressor can be driven by an electric motor) to have the motor configured to be controlled by an inverter, as taught by Kubes, 
While Burns does teach how their system is able to detect the impact of water slugs, which are formed as a result of a combination of water droplets wherein each droplet has a diameter, on the impeller blades (see Paragraph 74) based on signals from a torque sensor, and adjust the operation of the system (see Paragraphs 53-54), they don’t provide any guidance on how the operation is adjusted.  HOWEVER, Uehara discloses how it is known to rotate impellers at sufficient speeds so that fluid does not adhere to the surface of the blades (see Column 4 - Lines 45-50).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed (as being taught by Uehara).  
Burns uses a torque sensor to determine whether a water slug has impacted the rotor blade (see Paragraphs 53-54 & 74).  HOWEVER, Pinguet teaches how the presence of a water slug can be detected with an optical fluid analyzer or the like (see Paragraph 50) where the system cross-correlates the output data from the two phase detectors and/or combining temporal measurements from a single phase detector WITH a sample flow rate to determine volumetric flow for the phase of the multi-phase mixture (method step 183).  Please note that the proposed amendment being made is to modify Burns (which is able to detect the presence of 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) & by Uehara (to have the blades rotated at sufficient speeds to prevent the accumulation of a liquid film on the blade) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed based on the detected presence & volume of a water slug.  
Molla teaches how until sufficient volume of liquid is available to form the liquid slugs, the liquid is typically not measurable and the liquid slugs need to be sufficiently large enough to be optically detected, see Paragraph 34.  So therefore, if the system of Burns (as modified by Pinguet in view of Claim 3 to have an optical sensor for detecting the presence & flow speed of liquid slugs) is able to optically detect/measure the liquid slug, and since the liquid slug is made of droplets that each have a diameter, the measured slug will be a result of the combination of the liquid droplets diameters, this would mean that the liquid droplet diameter was over some threshold 
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Burns (as modified by Uehara, Kubes & Pinguet in view of Claim 3) to have the information regarding the liquid droplet diameter used with the flowing speed to control the rotating state of the impeller, as taught by Molla.
Regarding Claim 4, Burns in view of Kubes, Uehara, Pinguet & Molla teaches the invention as disclosed above in Claim 3, wherein Burns (as modified in view of Claim 3) further discloses:  wherein information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Burns: Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby determine the health of the components located on or coupled to the LP, IP or HP engine shafts.  Paragraphs 53-54 describes how the signals received by the torque monitoring system can cause automatic adjustments to the operation of the system) such that adhesion of the liquid droplets to the blades of the impeller is suppressed (This would be met upon the modification of Burns in view of at least Uehara & Pinguet in view of Claim 3.  Burns describes in Paragraphs 53-54 how the system is able to automatically make adjustments to the compressors operation based on signals from the torque monitoring system & Paragraph 74 how their system is able to detect when water slugs have hit one of the rotor blades.  Burns was modified by Uehara with the teaching that rotating the impellers at sufficient speeds will prevent fluid from adhering to the surface of the 
Regarding Claim 5, Burns in view of Kubes, Uehara, Pinguet & Molla teaches the invention as disclosed above in Claim 3, wherein Burns further teaches:  further comprising: 
storage means (Paragraph 74; As noted above, the term “storage means” is being interpreted under 35 USC 112(f) as being directed to some feature/component that stores the database (see Paragraph 26 - Lines 1-4 of the applicants original disclosure; Burns teaches how the system has data storage (120 & 146)), wherein 
the storage means includes a database for determining a state in which formation of a liquid film is determined (Paragraph 74; The system is designed to monitor & detect for rapid waveforms, for example a time response waveform for a highly damped torque impulse caused by a water slug hitting one of the rotor blades.  So the memory would have a database of acceptable torque impulse threshold values so the system can determine if/when the torque impulse exceeds the threshold indicating a water slug has hit one of the rotor blades).
Regarding Claim 6, Burns in view of Kubes, Uehara, Pinguet & Molla teaches the invention as disclosed above in Claim 3, wherein Burns (as modified by Claim 3) further discloses:  wherein the arithmetic operation means performs control such that a rotation speed of the motor is temporarily raised via the inverter in a case in which it is determined that a liquid film has been formed (Burns: Paragraphs 53, 54 & 74; Burns describes in Paragraphs 53-54 how the system is able to automatically make adjustments to the compressors operation based on signals from the torque monitoring system & Paragraph 74 how their system is able to detect when water slugs have hit one of the rotor blades.  Burns was modified by Uehara with the teaching that rotating the impellers at sufficient speeds will prevent fluid from adhering to the surface of the blades (see Column 4 - Lines 45-50).  Burns was also modified by Pinguet to have an optical sensor that is capable of detecting the liquid droplets BEFORE they reach the impeller blade.  So Burns arithmetic operation means would able to control the operation of the impeller based on signals from the liquid optical sensor (as taught by Pinguet) to increase the rotational speed of the impeller to suppress the ability of the liquid to adhere to the blade (as taught by Uehara), where the increase would be “temporary” because the increase would not be made permanently because Burns system would at some point make the automatic adjustments needed for optimum compressor performance (as described by Burns in Paragraphs 53-54.)

Response to Arguments
The applicants arguments entered on August 23, 2021 have been fully considered by the examiner.
With respect to the applicant’s arguments regarding the previous 103 rejection of Claims 1 & 2, the examiner agrees that the previous rejections are rendered moot because Claims 1 & 2 have been cancelled.
With respect to the applicants arguments that the limitation previously disclosed in Claim 4 (which were incorporated into Claim 3) would not be taught by the prior art, the examiner respectfully disagrees.
The applicant has argued that none of the cited prior art provides a teaching for using “information regarding liquid droplet diameters” with “information regarding the flowing speed of the liquid from the sensor” to “control the rotating state of the impeller such that adhesion of the liquid droplets to the blades of the impeller is suppressed”.  Molla “merely teaches that in order to measure volume the liquid must first be capable of forming slugs, and that although smaller channels promote slug generation, simply making channels smaller does not necessarily lead to slug generation”.
However, this argument is not found to be persuasive because the remarks/arguments are directed to features of Molla that were not relied upon to make the previous (and current) rejection.
The limitation in question is directed to using “information regarding liquid droplet diameters” with “information regarding the flowing speed of the liquid from the sensor” to “control the rotating state of the impeller such that adhesion of the liquid droplets to the blades of the impeller is suppressed”.
As noted above, the written description is silent regarding exactly WHAT information regarding the liquid droplet diameter is being used & HOW that information is exactly being used to control/modify the operation of the impeller.  Burns provides a teaching for detecting the presence of water slugs that are form from a collection of water droplets (see Paragraph 74), where each water droplet & the resulting water slug would have some resulting diameter.  Molla teaches that water slugs need to reach a certain size/diameter for them to be detectable/measurable.  Since the liquid slug is made of droplets that each has a diameter, the measured slug will be a result of 
For these reasons, the examiner did not find the applicants arguments to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746